DETAILED ACTION
This office action is in response to Application No. 17/332,861, filed on 27 May 2021.  Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) methods comprising steps of identifying scenarios, determining operational status for operational features, dividing operational scenarios into live and static views, determining margins associated with operational features within a scenario of a static view, and transferring information from the scenario of the static view to a merged live view through the margin.  The recited steps are merely information analysis/manipulation that could be performed by a person entirely in the mind or with pen and paper by thinking about, viewing, writing, or deciding the recited information.  In particular, the step of dividing operational scenarios into live and static views is merely classification of information into categories (¶23) and the step of transferring information from static to live through the margin is merely determining differences between values (¶34).
Claims 2-7 merely recite characteristics of the information used in the method; claim 8 merely recites specific categories for the classification; claim 9 merely recites the calculation for determining margins; claim 10 merely recite an additional abstract mental step of determining worst case for each operational feature, which could also be performed by a person in the mind or with pen and paper by observing or thinking about the worst case.  Thus, none of the dependent claims change the abstract nature of the claimed method.
This judicial exception is not integrated into a practical application because claims 1-10 do not recite any limitations beyond the abstract idea itself.  Claims 11-21 are directed to systems and computer-readable media for performing the claimed method, but generic computer implementation does not qualify as a practical application.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation does not qualify as ‘significantly more’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one operational feature" in line 1, which lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,701,063 to Shrivastava.
Regarding claim 1, Shrivastava discloses a method comprising:
identifying a plurality of operational scenarios, each operational scenario associated with a set of conditions (col. 2, lines 9-11);
determining operational status for at least one operational features under the sets of conditions associated with the plurality of scenarios (col. 3, lines 35-65);
dividing operational scenarios into live and static views (col. 3, line 64 to col. 4, line 27);
determining margins associated with operational features within at least one scenario of a static view and transferring information from the at least one scenario of a static view to a merged live view through the margin (col. 7, lines 36-65; col. 8, lines 17-65).
Regarding claim 2, Shrivastava discloses that the at least one condition comprises operational conditions (col. 1, lines 30-33; col. 3, lines 29-32).
Regarding claim 3, Shrivastava discloses that the operational conditions comprise at least temperature conditions (col. 1, lines 30-33; col. 3, lines 29-32).
Regarding claim 4, Shrivastava discloses that the at least one condition comprises process conditions (col. 1, lines 30-33; col. 3, lines 29-32).
Regarding claim 5, Shrivastava discloses that the process conditions comprises process variations (col. 1, lines 30-33).
Regarding claim 6, Shrivastava discloses that the at least one operational feature comprises timing of signals over paths of an integrated circuit (col. 3, lines 35-37).
Regarding claim 7, Shrivastava discloses that the timing of signals over paths of an integrated circuit comprises timing slack (col. 3, lines 49-60).
Regarding claim 9, Shrivastava discloses that differences between the operational features of the static and live views are used to determine margins (col. 2, lines 37-40; col. 8, lines 55-62).
Regarding claim 11, Shrivastava discloses a system comprising a memory storing instructions and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to (Fig. 7):
identify a plurality of operational scenarios, each associated with a unique set of conditions (col. 2, lines 9-11);
determine operational status for a plurality of operational features under the sets of conditions associated with the plurality of scenarios (col. 3, lines 35-65);
divide operational scenarios into live and static views (col. 3, line 64 to col. 4, line 27);
determine margins associated with operational features within at least one scenario of a static view and transfer information from the at least one scenario of a static view to a merged live view through the margin (col. 7, lines 36-65; col. 8, lines 17-65).
Claim 12-17 and 19 are directed to systems for performing the methods of claims 2-7 and 9, and are rejected under the same reasoning.
Regarding claim 20, Shrivastava discloses that a set of live view scenarios are merged to form merged live views by determining worst cases for each operational feature within the set of live views (col. 7, lines 57-65).
Regarding claim 21, Shrivastava discloses a non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to (Fig. 7):
identify a plurality of operational scenarios with at least one operational condition (col. 2, lines 9-11);
determine operational status for a plurality of operational features under the conditions associated with the plurality of scenarios (col. 3, lines 35-65);
divide operational scenarios into live and static views (col. 3, line 64 to col. 4, line 27);
determine margins associated with operational features within at least one scenario of a static view and transfer information from the at least one scenario of a static view to a merged live view through the margin (col. 7, lines 36-65; col. 8, lines 17-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava in view of US 2012/0030642 to Mottaez.
Regarding claims 8 and 18, Shrivastava does not appear to explicitly disclose that dividing operational scenarios into live and static views comprises determining which scenarios are updated on the fly and which are not updated as fixes are made.  However, this limitation is strongly implied, if not inherent.  Shrivastava discloses that only dominant/winning scenarios are analyzed, and other scenarios are not analyzed in order to reduce the number of scenarios that need to be analyzed during optimizations (col. 4, lines 23-37).  Nevertheless, Mottaez also discloses dividing operational scenarios into live and static views comprises determining which scenarios are updated on the fly and which are not updated as fixes are made (¶80).  The combination of Shrivastava and Mottaez suggests dividing operational scenarios into live and static views, and only further analyzing the live scenarios (as taught by Shrivastava), so that when a design is modified during optimization, circuit information is updated only in the live scenarios (as taught by Mottaez).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Shrivastava and Mottaez, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way to reduce the amount of information that is updated when a design is modified.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Shrivastava discloses dividing scenarios into live and static views, such that only live scenarios are analyzed during design optimizations.  Mottaez provides explicit disclosure that when a design is modified during optimization, information is updated only for some scenarios.  The teachings of Mottaez are directly applicable to Shrivastava in the same way, so that Shrivastava would similarly update the live scenarios when a design is modified during optimization.
Regarding claim 10, Shrivastava discloses that a set of live view scenarios are merged to form merged live views by determining worst cases for each operational feature within the set of live views (col. 7, lines 57-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9 April 2022




/ARIC LIN/            Examiner, Art Unit 2851